DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separate detachable closing elements for the inner tube and the outer tube must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “detachable closing elements at each end of the inner tube and at each end of the outer tube within the housing structure”. The language does not require separate closing elements for the inner and outer tube.
In light of the remarks, the Examiner has interpreted the limitation to require “a first set of detachable closing elements at each end of the inner tube and a second set of detachable closing elements at each end of the outer tube”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13-15, 17-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy (U.S. 9,310,067) in view of Sutter (U.S. 4,112,485) and Gfeller (U.S. 6,424,442).
Regarding claim 1, Abernethy teaches a lighting apparatus for hazardous environments (see fig. 1, 2), comprising 
at least one substantially point-like source of light (LEDs J)
a housing structure (see fig. 1, 2) for the at least one substantially point-like source of light defining an outer tube ( transparent housing A), and 
a detachable closing elements (protective end cap L) at each end of the inner tube and at each end of the outer tube within the housing structure (see fig. 1), wherein the housing structure is optically transmissive to enable light propagation from said at least one source of light to the environment at predefined wavelengths,
wherein a gap of gaseous substance remains between the inner tube and outer tube (channel F is an air gap that enables the device to be buoyant).
Abernethy does not teach defining at least a triple barrier protective encapsulation comprising an outer tube, an inner tube, and a fully-encapsulating core material element inside the inner tube that completely seals and insulates the
wherein at least one of the outer tube and the inner tube comprises a number of optically functional features for controlling light, the optically functional features being defined as three-dimensional relief structures configured to establish a desired light distribution.  
Sutter teaches at least a triple barrier protective encapsulation comprising an outer tube (impact absorbing elastomer protective layer 28), an inner tube (protective casing 16) , and a fully-encapsulating core material element (elastomer soft material) inside the inner tube that completely seals and insulates the
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the protective encapsulation of Sutter within the housing of Abernathy to provide an additional layer of protection and impact absorption, making the light source more impact resistant, pressure resistant, completely sealed, waterproof, electrically insulated, and explosion proof, as noted in the Sutter abstract.
The combination of Abernathy and Sutter results in the light source of Sutter, i.e. the protective tube 58 filled with elastomer, transparent material 56 around light sources 51, 53, and 55, to replace the light source J of Abernathy. This results in an outer housing (housing A of Abernathy, with stopper G and endcap L), and inner housing (tube 58 of Sutter) and a core material (elastomer material 56 of Sutter). Furthermore, this results in two separate detachable closing elements, the stopper G of Abernathy and the cover 18 and 19 shown in fig. 1 of Sutter. 
Gfeller teaches wherein at least one of the outer tube and the inner tube comprises a number of optically functional features for controlling light, the optically functional features being defined as three-dimensional relief structures configured to establish a desired light distribution (diffusive housing see col. 4 lines 45-67, sand blasted with glass chips to achieve a “corrugated surface”).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a corrugated surface or other diffusive optical surface as taught by Gfeller to further diffuse the light of Abernethy, resulting in a more pleasant light source by obscuring the point source LEDs, as is well known in the art.
Regarding claim 2, Abernethy and Sutter teaches that the outer tube and the inner tube of the triple barrier encapsulation are provided as hollow, nested elements (see fig. 1 of Abernethy). 
Regarding claim 3, Abernethy teaches that the outer tube is configured as
Regarding claim 4, Gfeller teaches that the outer element incorporates a functional coating.  
Regarding claim 5, Sutter teaches that the inner tube is configured as
Regarding claim 7, Gfeller teaches that the optically functional features have at least one optical function selected from the group consisting of: light directing, collimation, diffusing, coloring, scattering, and distribution function (diffusing, directing, scattering distribution).  
Regarding claim 8, Gfeller teaches that the triple barrier encapsulation comprises at least one material selected from the group consisting of: glass, ceramic, plastic, polymer, and substantially UV resistant material (plexiglass, plastic PMMA).  
Regarding claim 9, Sutter teaches that the core material element within the housing structure is defined with
Regarding claim 10, Sutter teaches that the core material 

Regarding claim 13, Abernethy teaches that the closing elements for supplying power to said at least one substantially point-like source of light (cord D, see fig. 1).  
Regarding claim 14, Abernethy teaches at least one substantially point-like source of light includes a LED (light-emitting diode).  
Regarding claim 15, Abernethy teaches at least one substantially point-like source of light includes a LED strip of a plurality of LEDs.  
Regarding claim 17, Abernethy teaches that the closing elements are configured to hermetically seal the housing structure.  
Regarding claim 18, Abernethy teaches the closing element is a lid, flap, or end gap (end cap).  
Regarding claim 19, Gfeller teaches that the optically functional features comprise at least one of a three-dimensional sub-micron scale profile and a three-dimensional micron scale profile (sand blasted by 150 micron size glass pieces results in micron scale or sub micron profile).
  The Examiner notes that it is unclear the resulting scale of the diffusive surface left by the sand blasting as taught by Gfeller, but takes official notice that it is well known in the art to use different scale profiles to achieve more or less diffusing. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a micron or sub micron resulting diffusive structure in the structure taught by Gfeller and Abernethy dependent on the desired level of diffusion,
Regarding claim 20, Gfeller teaches that the surface relief structures are defined as three-dimensional relief forms on the surface (corrugated) and/or embedded within the material to establish a desired light distribution.  
Regarding claim 22, the combination of Abernethy and Sutter teaches that a gap of gaseous substance such as air remains between the inner tube element and the outer tube element (gap between transparent housing A of Abernethy and elastomer layer 28 of Sutter).
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy in view of Sutter and Gfeller, further in view of Chen (U.S. 2015/0377428).

Regarding claim 11, Sutter does not teach that the core material element is configured for color tuning or light extraction.  
Chen teaches that the core material element is configured for color tuning or light extraction (see abstract). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used wavelength conversion materials in the core material element of Sutter to enhance the light emission properties of the structure. I.e. wavelength conversion materials can boost the CRI and diffusion of the light source. 
Regarding claim 16, Abernethy does not specifically teach comprising a cooling element for the at least one source of light.  
Chen teaches comprising a cooling element for the at least one source of light (see abstract, cooling elements in the layer) 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a cooling structures as taught by Chen  in the structure of Abernethy to further increase the cooling capabilities of the structure, preventing the LEDs from overheating and therefore extending their life. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy in view of Sutter and Gfeller, further in view of Moore (U.S. 3,209,138).
Regarding claim 21, Abernethy does not teach that the functional coating disposed on the outer tube comprises an electrically conductive coating.
Moore teaches the functional coating disposed on the outer tube comprises an electrically conductive coating (electrically conducting neoprene rubber covers 86 and 87). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to  have used a electrically conductive coating as taught by Moore in the structure of Abernethy to enable Abernethy to be comply with explosion proof requirements, thereby allowing Abernethy to be used in more hazardous areas.  



Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument, that asserts that Abernathy fails to teach detachable closing elements at each end of the inner tube and at each end of the outer tube within the housing structure, the Examiner respectfully disagrees. 
The Examiner first  finds that the claim does not specifically set forth separate closing elements, as noted in the claim objection. However, the Examiner has interpreted it in this manner in accordance with Applicant’s remarks. 
The prior art teaches separate detachable closing elements, the stopper of Abernathy, and the cover of Sutter, as presented in the rejection above. Specifically, the Examiner finds that the covers 18 and 19 are detachable, requiring the removal of putty 21. It is unclear if Sutter contemplates the reattachment of the covers, however such is not set forth in the claims and furthermore one of ordinary skill in the art would find it obvious to reapply putty and reseal Sutter to be able to repair or replace such light sources. 
Furthermore, separate or integral detachable closing elements are equivalent for the operation of the device, as contemplated in Applicant’s disclosure, see page 7 of the specification, see page 3 lines 10-16. The use of integral or detachable closing elements are not critical to the operation of the device, and are well known equivalents in nested sealing structures. 
Regarding Applicant’s further argument that the combination of Abernethy and Sutter does not teach an air gap between the layers, the Examiner respectfully disagrees. 
As further explained in the rejection above, a person having ordinary skill in the art, at the time that the invention was filed, would have found it obvious to substitute the internal light assembly of Abernethy with that of Sutter to add a further layer of protection for the light sources. Doing so would leave an air gap between the interior protective tube 58 of Sutter and the outer housing of Abernethy. Such a gap is critical to the operation of Abernethy to maintain buoyancy.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875